253 F.2d 587
UNITED STATES of Americav.Michael NIGRO, Appellant.
No. 12331.
United States Court of Appeals Third Circuit.
Argued March 6, 1958.
Decided March 26, 1958.

Jack Pincus, New Brunswick, N. J., for appellant.
John D. Wooley, Asst. U. S. Atty., Manasquan, N. J. (Chester A. Weidenburner, U. S. Atty., Newark, N. J., on the brief), for appellee.
Before BIGGS, Chief Judge, and GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
The issue presented is whether the court below abused its discretion in denying the defendant-appellant's, Nigro's, motion for a new trial based on alleged newly-discovered evidence. There was no manifest abuse of discretion by the trial judge in denying the motion. It is well settled that a new trial will not be granted unless it be apparent that the new evidence would probably produce a different verdict after a new trial. The evidence offered by Nigro does not meet this test.


2
Accordingly the order of the court below denying the motion for a new trial will be affirmed.